Melissa Levine, Esq. (ML 8111)
GOLD BENES, LLP

Attorneys for Plaintiff

DOROTHY BREDEHORN

1666 Newbridge Road, Second Floor
Bellmore, New York 11710

(516) 512-6333

Facsimile: (516)5 12-6334
mlevine@goldbenes.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
DOROTHY BREDEHORN,
Plaintiff, Docket #: 2:19-01010
(SJF) (AKT)
-against-

GRETCHEN JONES YOUNG aka GRETCHEN JONES aka

GRETCHEN YOUNG as Trustee of the Bredehorn

Irrevocable Catastrophic Illness Trust; GRETCHEN JONES

YOUNG, aka GRETCHEN JONES aka GRETCHEN

YOUNG Individually; Bruce Young, Plaintiff demands a Jury Trial

Defendants.
x

 

VERIFIED AMENDED COMPLAINT

Dorothy Bredehorn, by her attorneys Gold Benes, LLP for her Amended Complaint
alleges as follows:

1. Dorothy Bredehorn, aged 89, is a resident of Wantagh, New York (“Dorothy” or
“Plaintiff’)

2. Dorothy is the grantor of the Bredehorn Irrevocable Catastrophic Illness Trust.

(“Trust”).
3. Dorothy’s estranged niece, Gretchen Young, aka GRETCHEN YOUNG aka
GRETCHEN YOUNG was named Trustee of the Trust and a beneficiary. (Hereinafter,
“Gretchen Young”);

4, Gretchen Young is an individual who resides at 1834 Spruce Street, Napa California.

5. Gretchen Young is being sued as Trustee, and in her individual capacity.

6. Bruce Young is an individual who resides at 1834 Spruce Street, Napa California.

JURISDICTION OF COURT

7. This Court has subject matter jurisdiction over this matter, under 28 U.S.Code
§1332, Diversity of Citizenship, as the Plaintiff resides in New York State and the
Defendants reside in California and the amount in in controversy is over $75,000.00.

GEORGE BREDFEHORN’S INTELLECTUAL PROEPRTY

8. The Plaintiff was married to George Bredehorn, who died in December 2012. George
was a creator of games, puzzles and books. (“George’s Intellectual Property”).

9. The value of George’s Intellectual Property to Dorothy is priceless, given its
association with her late husband.

PLAINTIFE’S ACCIDENT AND GRETCHEN YOUNG’S ROLE IN HER CARE

10, Prior to October 13, 2013, the Plaintiff was an active octogenarian. She lived
independently in her house of 50 years, and for most of that time, until his death, shared that
house with George. She volunteered at the local animal shelter and also provided office support
at the local ambulance company. She maintained her own finances. She was an avid reader.
She was a Statistician by trade and understood numbers well. Her memory was good.

11, On or about October 13, 2013 everything changed. She was walking in a parking lot

when a car hit her; and, as a result, she received serious head trauma, including subarachnoid
blood, extraaxial blood, temporal bone fracture, loss of memory, vertigo, venous sinus
thrombosis on the left, decreased hearing and severe headaches and difficulty concentrating,

12. Plaintiff was in the hospital and/or rehab through October 25, 2013. Thereafter,
Gretchen Young, Plaintiff's niece, came to live with the Plaintiff through the end of 2013, while
the Plaintiff was recovering, (“Care Period”), However, Dorothy’s recuperation extended will
into 2014 and beyond.

13. Prior to October 25, 2013, the Plaintiff and Gretchen Young had a very loving
relationship. Often the Plaintiff would take Gretchen Young on vacations, which the Plaintiff
paid for, as the Plaintiff's late husband George did not like to travel.

14. Upon information and belief, during this Care Period, and beyond, the Plaintiff was
unable to focus on her financial affairs and was thus was entirely dependent upon Gretchen
Young to take care of the same but trusted her niece totally and completely to honestly and
competently take care of her affairs.

15. Upon information and belief, during the Care Period and beyond, Gretchen Young
would present the Plaintiff with documents for her si gnature, and the Plaintiff, who had trouble
concentrating enough to read those documents and focus on their si gnificance, would sign those
documents, because she had complete trust in her beloved niece,

16. Upon information and belief, during the Care Period and beyond, Plaintiff's signed
hame appears on many documents (although she has very little memory of signing those
documents or of what she was signing, if she signed those documents at all). Many of those
documents, as described below, transferred control of the Plaintiff's financial affairs to Gretchen
Young, and also transferred control over certain intellectual property owned by the Plaintiff to

Gretchen Young.
17. Upon information and belief, during the Care Period and beyond, Gretchen Young
engaged in the following acts of crass dishonesty, and/or negligence of duties:

GRETCHEN YOUNG EXCEEDED HER GIFT GIVING
POWERS UNDER THE POWER OF ATTORNEY

18. On November 26, 2013 a power of attorney was originated, which has the signature
of “Dorothy Bredehorn”, in which the Dorothy allegedly appointed Gretchen Young as agent of
all matters that fall under that document, including the making of gifts to Gretchen Young and
others (“POA”); but that POA limited Gretchen Young’s power to make said gifts, collectively,
to $500.00 per year.

19, Upon information and belief, Dorothy has no memory of signing that document
although she does acknowledge that in or about November 26, 2013, she was completely
dependent upon her niece to take care of her financial affairs.

20. After the POA was signed, between and including December 23, 2013 through and
including March 2015, Gretchen Young exceeded her authority under the POA by gifting herself
and/or other family members (not related to the Plaintiff), in excess of $296,000.00,

21. More specifically, in May 2014 Gretchen Young transferred $275,000.00 of the
Plaintiff's money out of Plaintiffs Charles Schwab accounts into a joint account that Defendant
Gretchen Young had with her husband Defendant Bruce Young.

22. In June 2014, Gretchen Young transferred $14,900.00 of the Plaintiffs money into
said joint account.

23. In February and March 2015, Gretchen Young used $2,467.25 of the Plaintiff's
money to pay the Defendant’s legal bills incurred in connection with her claims (denied by the

Plaintiff) that the Plaintiff had transferred George’s Intellectual Property to her.
24, In December 2013 and against in December 2014, Gretchen Young used the
Plaintiff's money to make holiday gifts in excess, collectively, of the $500.00 gift limit imposed
by the POA, to herself, her husband and her father.

DEFENANT BELIEVED HER AUNT TO BE INCOMPETENT AND YET SHE MADE
LAVISH GIFTS OF THE PLAINTIFF’S MONIES TO HERSELF AND OTHERS; AND
PARTICIPATED IN A TRANSACTION THAT TRANSFERRED HER
AUNT’S INTELLECTUAL PROPERTY TO HERSELF

25, An “Agreement letter” allegedly between the Plaintiff and Gretchen Young, dated
March 16, 2014, provides, among other provisions:

This letter confirms my wish to transfer all the rights to

George Bredehorn’s games, puzzles, books and other

intellectual property to you, Gretchen Young. I assign all

legal rights to this property to you.

Ifany profits are received by the company as a result of your

marking efforts, you agree to pay me % of the

profits annually during my lifetime.
(Exhibit 1). (“Letter Agreement”), Said document contains signatures: “Dorothy Bredehorn”
and “Gretchen Young.”

26. The Plaintiff has no memory of signing the Letter Agreement, which may or may
not contain the Plaintiffs authentic signature,

27, Upon information and belief, at the time that the Letter Agreement was signed by
the parties (assuming that the Plaintiff signed that agreement at all), Gretchen Young believed
that her Aunt was incompetent. Proof of this is found in documentary evidence that on or about
March 25, 2014, which was only a short time after the Letter Agreement was allegedly signed,

Gretchen Young contacted the Plaintiff's trust attorney Jeffrey Blankstein and indicated to him

that she believed her Aunt to be lacking in mental capacity.
28, Thus, assuming that the Plaintiff signed the Letter Agreement at all, it would be fair
to say that Gretchen Young, at such time, knew that her Aunt, at least in Gretchen Young’s
opinion, did not have the mental capacity to make such a decision to transfer her husband’s
beloved games to another and yet she participated in that transaction anyway, Clearly in violation
of the trust that her Aunt had in her,

29. Less than two months after Gretchen Young indicated to attorney Blankstein that
she believed her Aunt to be mentally incompetent, in May of 2014, Gretchen Young transferred
$275,000.00 of her Aunt’s money to herself and her husband Defendant Bruce Young and then
in June of 2014, another $14,900.00.

30. Even if the Plaintiff authorized some or all of said transfer, given Gretchen Young’s
belief that her Aunt was incompetent, such a large self-serving gift should never have taken place
until such time that the Defendant believed that her Aunt’s mental condition had improved to the
point of competency.

31. Upon information and belief, as a result of her injuries, on or about May 8, 2014,
5163,572.53 in net proceeds from a personal injury settlement, were wired by the Plaintiff's
attorneys into one of Dorothy’s Charles Schwab accounts, which, as described below, were
completely controlled by the Defendant Gretchen Young.

32, Upon information and belief, Dorothy has never known the exact amount of the net
proceeds transferred into her account.

33. The Plaintiff admits that she authorized Gretchen Jones to use the net proceeds from
that personal injury settlement towards a down payment for the purchase of the Defendants’

house, although at the time that the Plaintiff provided such authorization, the Plaintiff was still
recovering from her head injuries as a result of the accident, and the Defendant Gretchen Young
believed the Plaintiff to be mentally incompetent.

34, In February 2015 and in March 2015, Gretchen Young transferred a total of
$2,467.25 of her Aunt’s money to pay Gretchen Young’s legal bills in connection with Gretchen
Young’s transfer of George’s Intellectual Property to herself, notwithstanding the fact that during
that same time period she contacted the Plaintiff's physician Joel Laxer questioning her Aunt’s

mental capacity.

GRETCHEN YOUNG USED HER SPECIAL CLOSE RELATIONSHIP WITH HER
AUNT TO TAKE OVER TOTAL CONTROL OVER HER AUNT’S FINANCES AND
LEAVE HER AUNT IN THE DARK REGARDING THE PLAINTIFF'S
QUESTIONABLE TRANSACTIONS REGARDING THOSE FINANCES

35, Upon information and belief, the Plaintiff has not used her home computer since her
accident.

36. During the Care Period and beyond, Gretchen Young ensured that she had complete
control and supervision over the Plaintiffs computer and erased documents from that computer,
including, what appears to be financial documents:

i. Upon information and belief, on or about November 19, 2013, shortly after the
Care Period began, which was only about a month after the Plaintiffs accident, Gretchen Young
and/or an agent of Gretchen Young installed, without the Plaintiff's knowledge and/or
permission, “Team Viewer 8” software on the Plaintiff's home computer, which permitted
Gretchen Young, whose home address was California, to control that computer remotely; and
a wifi router;

ii. Upon information and belief, on or about December 3, 2013, Gretchen Young

and/or an agent of Gretchen Young installed, without the Plaintiff's knowledge and/or

permission, “Glary Utilities,” which is software which permits the user to erase en masse,
without a trace, documents from the computer; and upon information and belief, on or after
December 3, 2013, documents were deleted, en masse, from the computer, although bits and
pieces of some of those documents, although not readable, were recovered, Included among the
documents appears to be financial documents; and

iii, Upon information and belief, beginning sometime after October 25, 2013, it
is clear that Gretchen Young and/or other family members accessed the Plaintiffs computer
remotely as there are files on that computer to this day, such as Gretchen Young’s father’s family
photographs and other odd files, unrelated to the Plaintiff, on that computer.

37. Upon information and belief, during the Care Period and beyond, Gretchen Young
took steps to remove the Plaintiffs control over the Plaintiffs investment portfolio so that the
Plaintiff was in the dark that Gretchen Young had exceeded her authority regarding Gretchen
Young’s gift giving powers under the POA:

i. Upon information and belief, when Gretchen Young left Dorothy’s house, to
return home to California, at the end of December, 2013, without Dorothy’s knowledge and/or
consent, Gretchen Young removed all paper documents related to the Plaintiff's finances, and
left only the empty files, in the filing cabinet where the documents had been stored;

ii, Upon information and belief, on or about January 28, 2014 and again on or
about June 2, 2014, utilizing her powers under the POA, Gretchen Young, without the Plaintiffs
knowledge and/or understanding, transferred Dorothy’s entire investment portfolio into new
accounts at Charles Schwab, and such activities caused the Plaintiff tax implications because
certain IRAs were not rolled over properly. (“Charles Schwab Accounts”);

iil. Upon information and belief, the Defendant Gretchen Young took steps to

ensure that the Plaintiff had no knowledge of the activities on the Charles Schwab Accounts, in
that she did not provide Dorothy with the account numbers, the Plaintiff never received monthly
statements on those accounts or updates from Gretchen Young regarding those accounts; and in
fact, in late 2014, after Gretchen Young had transferred large sums of money out of the
Plaintiff's Charles Schwab accounts to herself, she went so far as to change the mailing address
on the account, from the Plaintiffs address to her own California address; and

iv. In early November 2013, when the Plaintiff was in the early stages of
recovering from her accident, Gretchen Young took the Plaintiff to Investors Bank and put her
name jointly on two bank accounts, and then proceeded to write holiday gifts to herself, her
husband and her father, in both December 2013 and December 2014.

WHEN DOROTHY DISCOVERED THAT GRETCHEN YOUNG WAS NOT ACTING
IN HER BEST INTERESTS, SHE REMOVED GRETCHEN YOUNG AS AGENT

38. In the Winter and Spring of 2015, Dorothy discovered that her ownership in
George’s Intellectual Property had been somehow transferred to Gretchen Young a year
previously; and also learned from Dorothy’s family physician Dr. Joel Laxer, MD., that Gretchen
Young has inappropriately called him to see if she could obtain an affirmation from him that
Dorothy was mentally incompetent. As a result, Dorothy terminated all communications with
Gretchen Young, removed Gretchen Young as her beneficiary on a certain revocable trust, and in
her last will and testament; and named a new power of attorney Alfred Piscop in place of
Gretchen Young.

39. In or about September 2015 or thereafter, Dorothy learned through her new
investment advisor about the Charles Schwab Accounts, and directed that investment advisor to
remove her monies from those accounts to another institution.

AS AND FOR A FIRST CAUSE OF ACTION

(against Defendant Gretchen Young)
BREACH OF FIDUCIARY DUTY

40, Plaintiff repeats and realleges each of the allegations above.

41. Commencing from October 25, 2013 through April 2015, Gretchen Young, as the
Plaintiffs fiduciary, owed a duty of care to the Plaintiff, by reason of the POA and/or as well as
the Plaintiffs diminished capacity both physically and mentally, during the Care Period and
beyond, as a result of the Plaintiff's accident.

42. In her capacity as fiduciary, Gretchen Young violated the Plaintiff's trust in her
when she transferred over $296,000.00 from the Plaintiff's financial accounts to herself and/or
others; and even if a portion of that transfer, i.e., $163,572.53 or less, is found to have been
authorized by the Plaintiff, such authorization was made at the time that Gretchen Young
believed the Plaintiff to be mentally incapacitated and at the time that the Plaintiff was not
completely recovered from her accident, and thus was till a breach of the Plaintiff's trust in her.

43, The Plaintiff, as a result of Gretchen Young’s breach of trust, has been directly
damaged by the same in the amount of not less than $126,427.47 plus interest at 9% per annum.

AS AND FOR A SECOND CAUSE OF ACTION
(Against Defendant Gretchen Young)
BREACH OF FIDUCIARY DUTY

44, Plaintiff repeats and realleges each of the allegations above.

45. In her capacity as fiduciary, Gretchen Young violated the Plaintiff's trust in her
when she misappropriated assets belonging to Plaintiff on or about March 16, 2014 by either
forging Dorothy’s name on the Letter Agreement or by having Dorothy sign it, while she was in

a diminished state of mind without explaining it to her.
46. Regardless, Dorothy - now in a proper state of mind and competency- has no
recollection of signing the letter, and seeks to have the letter declared “null and void” either
because she never signed it, or because if she did, she was under diminished capacity and/or was
unaware of what she was signing.

47. Further, the alleged March 16, 2014 letter is void because a material term, i.e. the
percentage of profits payable to Dorothy was left blank, and in any event, there has been no
performance in connection with that paragraph.

48. The Plaintiff, as a result of Gretchen Young’s breach of trust, has been directly
damaged by the same in that George’s Intellectual Property, the value of which is priceless, has
been taken from her.

49, Gretchen Young’s conduct reflected a willful indifference or disregard of civil
obligations and defrauded Dorothy out of assets, and forced Dorothy to incur costs.

50. By Reason of the foregoing, this Court should declare the Letter Agreement to be
null and void and return ownership of George’s Intellectual Property to the Plaintiff; and direct
the transfer of all trademarks held by Gretchen Young and/or those associated with her,
regarding that property, to the Plaintiff; and all consequential and punitive damages should be
allowed by law.

51. To the extent the Letter Agreement is found to be valid, Plaintiff demands an
accounting with respect thereto.

AS AND FOR A THIRD CAUSE OF ACTION
(Against the Defendant Gretchen Young)
Fraud

52, Plaintiff repeats and realleges each of the allegations above.
53. Upon information and belief, the Defendant Gretchen Young committed fraud when
she tricked the Plaintiff into becoming obligated under the Letter Agreement.

54, By reason of the foregoing, the Court should declare the Letter Agreement to be null
and void and ownership in that property should be returned to the Plaintiff, and all consequential
and punitive damages should be allowed by law.

55. To the extent the Letter Agreement is found to be valid, Plaintiff demands an
accounting with respect thereto.

AS AND FOR A FOURTH CAUSE OF ACTION
(against Defendant Gretchen Young)
Fraud

56. Plaintiff repeats and realleges each of the allegations above.

57, The Plaintiff, to the extent that she had the mental capacity to make such a decision,
agreed that the Defendant could pay the down payment on the Defendants’ house from the
proceeds of the Plaintiffs personal injury settlement.

58, Upon information and belief, the Plaintiff did not know the amount of the actual
proceeds and Gretchen Young handled all contacts with the Plaintiff's attorneys regarding the
settlement.

59. Upon information and belief, the amount of the proceeds were $163,572.53 and thus
Defendant Gretchen Young’s authorization to use those funds for a down payment did not
exceed that amount.

60. Upon information and belief, Gretchen Young used at least $111,427.47 in excess of

that amount.
61. Upon information and belief, Gretchen Young was well aware of the actual amount
of the personal injury proceeds, as she had complete control over the Plaintiff's Charles Schwab
accounts (by virtue of the POA), provided the Plaintiff's lawyers with an account number for
one of the Plaintiff's Charles Schwab accounts, which was then used by said attorneys to wire
those funds into the account, which took place on or about May 8, 2014.

62. Upon information and belief, the Plaintiff relied upon Gretchen Young’s
representation that she would not use in excess of the amount of the personal injury proceeds
towards the purchase of the Defendants’ house.

63. The Plaintiff has been damaged by Gretchen Young’s misrepresentation regarding
the personal injury proceeds, in the amount of at least $111,427.47 plus 9.00 % interest from
May 19, 2014, which was the date of the transfer.

AS AND FOR A FIFTH CAUSE OF ACTION
(Against both Defendants)
Conversion

64. Plaintiff repeats and reiterates each of the allegations above.

65. The Defendants have dominion over at least $136,327.50 of monies that belong to
the Plaintiff.

66. On May 19, 2014, $275,000.00 of the Plaintiff's monies was transferred from the
Plaintiff's Charles Schwab account to the Defendants’ joint Charles Schwab account; and on or
about June 23, 2014, $14,900.00 was also transferred between those two accounts, These
monies add up to $289,900.00. Assuming that the Defendant Gretchen Young was authorized to
transfer not more than $163,572.53 in personal injury proceeds from the Plaintiff's account

(which the Plaintiff disputes given the Plaintiffs physical and mental condition at that time and
given Gretchen Young’s belief of the Plaintiff's incompetency around that time), then the
amount converted would be at least $126,327.47.

67. By reason of the foregoing, the Plaintiff is entitled to a judgment against each of the
Defendants, joint and severally, in the amount of at least $126,327.50 with interest beginning
from May 19, 2014.

AS AND FOR A SIXTH CAUSE OF ACTION
(Against Defendant Gretchen Young)
Conversion

68. Plaintiffrepeats and reiterates each of the allegations above.

69. The Defendant Gretchen Young asserted unauthorized dominion over at least
$132,427.47 of monies that belong to the Plaintiff.

70. Between and including December 23, 2013 and March 25, 2015, Gretchen Young
transferred at least $296,000.00 of the Plaintiff's monies for unauthorized gifts to herself and
others, Assuming that the Defendant Gretchen Young was authorized to transfer not more than
$163,572.53 in personal injury proceeds from the Plaintiffs account (which the Plaintiff disputes
given the PlaintifPs physical and mental condition at that time and given Gretchen Young’s
belief of the Plaintiff's incompetency around that time), then the amount converted would equal
$132,427.47.

71. By reason of the foregoing, the Plaintiff is entitled to a judgment against Defendant
Gretchen Young in the amount of at least $132,427.47 with interest beginning from December
23, 2013.

AS AND FOR A SEVENTH CAUSE OF ACTION

(against the Defendant Gretchen Young)
ne}

72, Plaintiff repeats and reiterates each of the allegations above,

73. Gretchen Young’s individual acts of gross dishonesty and failure to maintain Trust
Assets, warrant her immediate removal as Beneficiary and Trustee and the appointment of
replacements.

AS AND FOR An EIGHTH CAUSE OF ACTION

(against the Defendant Gretchen Young)

74, Plaintiff repeats and realleges each of the allegations above.

75. Upon information and belief, as a result of Defendant Gretchen Young’s failure as
Trustee to maintain insurance, pay taxes and maintain upkeep on the property, Dorothy has had
to incur expenses to do same, in the amount of not less than $65,000 and that sum is subject to
increase.

76. As a result of Defendant Gretchen Young’s failure to pay taxes, Dorothy is at risk of
losing her home and/or may have to pay interest in order to keep it.

77. By reason of the foregoing, Defendant Gretchen Young, in her individual capacity, is
indebted to Plaintiff in the sum of at least $65,000 plus interest at 9% per annum.

WHEREFORE, the Plaintiff, Dorothy Bredehorn, demands judgment as follows:

First Cause of action against Gretchen Young (Breach of Fiduciary Duty): A
judgment of not less than $126,427.47 plus interest at 9% per annum.

Second and Third Causes of action against Gretchen Young (Breach of Fiduciary
Duty): An order declaring the Letter Agreement to be null and void, return of ownership of
George’s Intellectual Property to the Plaintiff; and an order directing the transfer of all trademark
held by Gretchen Young and/or those associated with her, to the Plaintiff; and to the extent the

Letter Agreement is found to be valid, Plaintiff demands an accounting with respect thereto.
Fourth Cause of action against Gretchen Young (Fraud); A judgment of not less than
$111,427.47 plus interest from May 19, 2014

Fifth Cause of action against both Defendants (Conversion): a judgment, joint and
severally against both Defendants, in the amount of at least $126,327.50 with interest beginning
from May 19, 2014.

Sixth Cause of action against Defendant Gretchen Young (Conversion): a judgment
of not less than $132,427.47 with interest beginning from December 23, 2013,

Seventh Cause of action against Defendant Gretchen Young: Removal as Beneficiary
and Trustee and appointment of replacements.

Eighth Cause of action against Defendant Gretchen Young: A judgment of at least
$65,000 plus interest at 9% per annum.

On all of the claims, to the extent applicable, costs, disbursements, attorneys’ fees,
consequential, punitive damages and such other and further relief as is just and equitable.
Dated: Bellmore, New York

August 16, 2019

Yours, etc.

M. Levine, Esq.

 

Melissa Levine, Esq.

TO: Mr. Bruce Young
1834 Spruce Street
Napa, California 94559

Lepatner & Associates, LLP
Harry Petchesky, Esq.
Attorney for Gretchen Young
10 East 40" Street, Suite 17710
New York, NY 10016
EXHIBIT 1
 

Agreement letter

Dear Gretchen,
| appreciate your desire to keep the memory of George alive by forming a company to market his games,

puzdes and other intellectual property.
This letter confirms my wish to transfer all the rights to George Bredehorn’s games, puzzies, hooks and
other intellectual property te you, Gretchen Jones Young, | assign all legal rights to this property to you,
to put into a company that is principally or axclusively owned by yau. You shall have exclusive rights to
market any and all of George's intallactual praperty.

I grant you the right to take physical pasition of the orlginal games, puzzles and books to kagp them ina
safe place for preservation, documenting and cataloging so they can be properly marketed.

lfany profits are racalved bythe company ag a result of your markating efforts, you agree to pay
% of the profits annually during my lifetirne. —

ff) 1 cc vatauanesnceena

Iwill continue to recalve any royalties due George’s estate from his hooks published: pri rte

 

on December 21, 2012,
Agreed:

& te. Lhe oth é hated, Sepa
Darothy Brédehorn

myer ee ?

LE TEPID ER at KE a

Date
INDIVIDUAL VERIFICATION

STATE OF NEW YORK )
) ss.:
COUNTY OF NASSAU )

I, Dorothy Bredehorn, being duly sworn, under the penalties of perjury, deposes and
states: Iam Dororthy Bredehorn, I reside at 713 F rancis Drive, Wantagh, New York | 1793 andI
am party in the within action. My attorney Melissa Levine, Esq. has read the AMENDED
COMPLAINT to me, and I swear under oath that it is true and accurate; and the same is true to
my own knowledge, except as to the matters therein stated to be alleged to be upon information
and belief, and as to those matters I believe it to be true. This verification is made by me because

Tam a Plaintiff in the within action,
fh | “
Mpa, Sirah 1D oot
Dorothy Bredehorn
Sworn to before me this

HAD x of August, 2019

 

DONNA M. EYRING ©
‘Nolary Public, State of New York
Qualified in Nassau County
No. O1EY6358452 . Lf
Gormmission Expires May 08, 20,”
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

DOROTHY BREDEHORN,

Case # 2:19-cv-01010-SJT-AKT

-against-

GRETCHEN JONES YOUNG aka GRETCHEN JONES aka
GRETCHEN YOUNG as Trustee of the Bredehorn

Irrevocable Catastrophic Illness Trust, and GRETCHEN JONES
YOUNG, aka GRETCHEN JONES aka GRETCHEN

YOUNG Individually,

Defendants.

 

 

VERIFIED AMENDED COMPLAINT

 

GOLD BENES LLP
Attorneys for Defendants
1666 Newbridge Road, Second Floor
Bellmore, New York 11710
(516) 512-6333
Fax: (516) 512-6334
mlevine@goldbenes.com
